Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  April 23, 2015

The Court of Appeals hereby passes the following order:

A15A1556. VERNEEL WYLEY v. THE STATE.

      Verneel Wyley was convicted of child molestation and enticing a child for
indecent purposes. We affirmed his convictions on appeal. Wyley v. State, 259 Ga.
App. 348 (577 SE2d 32) (2003). Wyley later filed a number of post-conviction
motions, resulting in six more direct appeals and applications to this Court, all of
which were either denied or dismissed.1 In this latest appeal, Wyley seeks review of
the trial court’s order denying his motion to vacate his convictions. We lack
jurisdiction for two reasons.
      First, a motion seeking to challenge an allegedly invalid or void judgment of
conviction “is not one of the established procedures for challenging the validity of a
judgment in a criminal case.” Roberts v. State, 286 Ga. 532 (690 SE2d 150) (2010).
Because Wyley is not authorized to collaterally attack his convictions in this manner,
this appeal must be dismissed. See id.; see also Harper v. State, 286 Ga. 216, 218 (1)
(686 SE2d 786) (2009) (overruling Chester v. State, 284 Ga. 162, 162-163 (2) (664
SE2d 220) (2008)); Matherlee v. State, 303 Ga. App. 765 (694 SE2d 665) (2010).

      1
        See Case Nos. A06A2350 (appeal from denial of motion to vacate void
sentence; dismissed July 28, 2006); A08D0089 (application for discretionary appeal
from denial of motion to vacate conviction and sentence; dismissed November 14,
2007); A10D0420 (application for discretionary appeal from denial of extraordinary
motion for new trial; denied July 1, 2010); A11D0507 (application for discretionary
appeal from denial of motion to vacate void conviction; denied August 22, 2011);
A12D0469 (application for discretionary appeal from denial of motion to examine
evidence; denied August 3, 2012); A13A0414 (appeal from denial of motion to
examine evidence; dismissed November 9, 2012).
      Second, the appeal is untimely. A notice of appeal must be filed within 30 days
after entry of the appealable order. See OCGA § 5-6-38 (a). The proper and timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction on this
Court. Jaheni v. State, 281 Ga. App. 213, 214 (635 SE2d 821) (2006). Here, the trial
court’s order was entered on October 1, 2014, but Wyley did not file his notice of
appeal until 34 days later, on November 4, 2014.
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.


                                       Court of Appeals of the State of Georgia
                                                                            04/23/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.